Allowable Subject Matter
1.	Claims 1-16 and 21-24 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate or render obvious the combination set forth in independent claims 1 and 21. Specifically, the prior art does not teach a thermal enclosure comprising a first half and a second half configured to clamp around the electronic component, a heat sink configured to be placed in contact with the electronic component within the thermal enclosure and thermally coupled to an evaporator tube, and an enclosure cover, to which the heat sink is directly secured, the enclosure cover including a recessed outer pocket formed along an outer surface of the of the enclosure cover, wherein the recessed outer pocket is configured to receive a cylindrically shaped evaporator tube. Meyer, IV et al. (U.S. Patent No. 5,549,155), considered the closest prior art, teaches a thermal enclosure (18, 20, fig 2) comprising a first half (18) and a second half (20) configured to clamp around the electronic component (16), a heat sink (30) configured to be placed in contact with the electronic component within the thermal enclosure and thermally coupled to an evaporator tube (12), and an enclosure cover (15) the enclosure cover including a recessed outer pocket formed along an outer surface of the of the enclosure cover, wherein the recessed outer pocket is configured to receive a cylindrically shaped evaporator tube (fig 2). However, Meyer, IV et al. fail to teach the heat sink being directly secured to the enclosure cover. The prior art does not render this feature obvious and thus the claims are allowable over the prior art. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763